06/28/2021
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                         Assigned on Briefs March 24, 2021

              STATE OF TENNESSEE v. BYRON SIDNEY DOSS

                Appeal from the Criminal Court for Davidson County
                  No. 2019-A-679       Mark J. Fishburn, Judge


                           No. M2020-00934-CCA-R3-CD



The Defendant, Byron Sidney Doss, was convicted after a bench trial of false
imprisonment, a Class A misdemeanor, and aggravated assault involving strangulation, a
Class C felony. See Tenn. Code Ann. §§ 39-13-102(A)(iv), -13-302. The trial court
imposed an effective sentence of five years, suspended to time served plus five years on
supervised probation. On appeal, the Defendant contends that the trial court imposed an
excessively long five-year sentence. After our review, we affirm and remand the case for
the entry of corrected judgment forms.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed;
                                 Case Remanded

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ROBERT H. MONTGOMERY, JR., JJ., joined.

Timothy P. Carter, Nashville, Tennessee, for the appellant, Byron Sidney Doss.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Lody R. Powers,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                      OPINION

                             FACTUAL BACKGROUND

       This case arises from a December 15, 2018 incident at the Defendant’s trailer,
during which the Defendant strangled his pregnant ex-girlfriend, LaPorsha Whitney, and
refused to allow her to leave the home. Thereafter, the Davidson County Grand Jury
charged the Defendant with aggravated kidnapping, aggravated assault involving
strangulation, and aggravated assault with a deadly weapon. See Tenn. Code Ann. §§ 39-
13-102, -13-304. The Defendant waived his right to a trial by jury on November 21, 2019,
and a bench trial occurred on April 28, 2020.

       The State’s evidence at trial consisted of testimony from the victim about the
altercation, testimony from Douglas and Anita Holt, the Defendant’s neighbors who called
the police, testimony from police officers about the victim’s injuries and the circumstances
of the Defendant’s arrest, and the victim’s medical records. The sole defense witness was
Stanley Jerome Green, one of the Defendant’s housemates.

       The testimony at trial established that in August 2018 when the victim was
seventeen years old, she ran away from home. The victim lived at multiple locations,
including her grandmother’s house and a foster home, before she came to stay with the
Defendant. The Defendant, who was forty-one years old, owned a trailer and had two
housemates. The victim said that her mother visited the trailer often, that her mother was
a close friend of Mr. Green, and that her mother “loved” the Defendant as well. After a
night of drinking, the victim and the Defendant began a romantic relationship. The victim
stayed with the Defendant for a period of weeks, during which time she became pregnant.
Eventually, the victim left due to unspecified reasons; the victim noted that although the
Defendant spoke rudely to her and was “verbally aggressive,” she was in love with the
Defendant and that he was a “good man” with a “good heart.”

       In December 2018, after the victim had turned eighteen, she returned to the trailer.
The victim and Mr. Green gave differing testimony about the circumstances that led to her
staying there again and whether the Defendant was expected to be present at the trailer. In
any event, the Defendant came home the first night after the victim’s return, and the victim
and the Defendant attempted to reconcile during the course of about one week. The victim
was eighteen weeks pregnant during the relevant incident in this case, and she averred that
the Defendant had been informed of the pregnancy. The victim stated that she was
employed and that although she did not have a car or a driver’s license, she knew how to
drive.

       On December 15, 2018, the victim woke up when a female friend of hers, who had
spent the night at the trailer, left. The victim vomited due to morning sickness, which she
said was common; the Defendant woke up, cleaned up the victim, and went back to sleep.
The victim stated that when the Defendant woke a second time, their interactions “were
good until they weren’t.” The Defendant apologized to the victim and stated that “he just
wanted to hurt [the victim] like [she] hurt him[.]” The victim said, though, that she was
“done, officially done, wanted to leave.” The victim noted that she assured the Defendant



                                            2
that she would not keep her baby1 from him but that she did not wish to continue their
romantic relationship; the Defendant asked whether they could work out their issues, and
the victim responded negatively. The victim had gathered her belongings and video-
called a friend with her cell phone to ask the friend to arrange transportation for the victim.
Although the victim’s friend ordered a ride-share driver to pick up the victim, when the car
arrived, the Defendant prevented the victim from exiting the trailer, and the car left.

       As the Defendant and the victim argued, the Defendant poured a bottle of Mountain
Dew on the victim’s head, and he later threw eggs and poured a bottle of water on her.
The victim noted that she also poured drinks on the Defendant during this time, but she
maintained that he was the first of them to engage in the behavior. The Defendant took
the victim’s cell phone and refused to return it; at some point, he hid the cell phone in his
bedroom and the victim found it, then called her mother. The Defendant again took the
victim’s cell phone.

       The Defendant blocked the bedroom doorway so that the victim could not leave.
In response, the victim threw a vase at the Defendant, which landed in the hallway, and
started to “beat on him.” The Defendant “wrestled” with the victim, holding her arms so
that she could not strike him, and he tried to convince the victim to stay using “sweet-talk.”
When this approach was unsuccessful, the Defendant called the victim “all types of B
words.” The victim threatened to “mess up everything in the house” if the Defendant did
not allow her to leave. The victim knocked over a television and end table, but the
Defendant seemed unconcerned about his belongings. Although the victim still did not
have her cell phone, she threatened to call the police.

         When the victim attempted to walk through the trailer’s front door, the Defendant
grabbed the hood of the victim’s sweatshirt and “yanked” her back inside twice. She
recalled the Defendant’s saying that she would hurt herself if she left and her reply that he
was the only one hurting her. The second time the Defendant pulled the victim inside, she
fell to the ground on her back, and the Defendant held her down with his knee on her lower
body. The Defendant pressed his forearm against the victim’s chest and neck; she
described the amount of pressure as a nine out of ten. The victim estimated that the
Defendant choked her for about thirty seconds because her mouth started watering and she
saw small dots; she described that it was difficult for her to breathe and that the more




1
 The victim noted that she was not completely certain of her baby’s paternity but that she had ordered a
DNA test at the time of trial.


                                                 3
pressure the Defendant applied, the “fuzzier [she] got.” The victim believed she was
going to die; she “kind of blacked out”; and she urinated on herself.2

       The victim told the Defendant that she would stop fighting; when the Defendant
allowed her to get up, the victim told the Defendant that she needed to go to the bathroom;
in the bathroom, the victim noted “spotting,” or vaginal bleeding, and that she was afraid
she would miscarry.3 The victim averred that she informed the Defendant that she had
urinated on herself and that she was bleeding.

       The victim resolved to leave and retrieved a knife from the kitchen. The victim
told the Defendant that she would stab or kill him if he came any closer. The Defendant
took the knife from her and responded that he would stab himself, and the victim became
frightened. She noted that she still cared about the Defendant and did not want him to kill
himself. The victim asserted that the Defendant’s threat to stab himself was meant to
convey that he was not afraid of the knife. The victim opined that the Defendant did not
care about the lives of himself or the victim and her unborn child.

       The victim waited until the Defendant went into a bathroom, and she ran to the back
door; the Defendant caught her, dragged her back inside, and closed and locked the door.4
The victim again tried to fight the Defendant, but then told him that she was “going to just
sit down and chill.” The Defendant placed the television back on its stand, and the victim
returned to the living room and sat on the couch, turned on the television, and put chicken
in a “dry fryer,” although she did not turn on the machine. The victim stated that at some
point thereafter, the Defendant held her down on the couch and again used his forearm to
strangle her; she noted that the pressure he used was a “seven out of ten.” The victim
stated that she was “so scared”; the Defendant eventually stopped applying pressure,
looked “real sad,” and repeatedly apologized to the victim.

       When the Defendant eventually went to take a shower, the victim ran from the trailer
up a hill toward a neighbor’s house; the Defendant chased the victim onto the neighbor’s
porch. The Defendant arrived at the porch as the victim was “beating on” the door, but no

2
 The victim stated that she urinated on herself when describing two incidents of strangulation. However,
contextually, she seemed to indicate that the urination only occurred once.
3
 The victim did not ultimately miscarry; the record reflects that an ultrasound examination at the hospital
was normal, and the victim’s child was present in the courtroom during her testimony.
4
 Although the precise sequence of events was unclear, the victim later described a similar incident during
which she ran outside, flagged down a passing motorist, and asked to use the driver’s cell phone while the
Defendant stood nearby. The cell phone did not function, and the victim returned the phone to the driver,
who left. The Defendant led the victim back inside the trailer.

                                                   4
one was home; she noted that she was tired and that the Defendant tried to grab her arm
and pull her back to the trailer. The Defendant asked the victim if she was going to leave
without her cell phone and told her, “[I]t’s cool, it’s just okay.”

       As the Defendant walked the victim toward the trailer, the victim saw Douglas and
Anita Holt, who were also the Defendant’s neighbors, standing outside their home. Mr.
and Ms. Holt testified they heard the victim “forcefully” calling for help. They saw the
Defendant and the victim standing on their mutual neighbors’ front porch up the hill from
the Holts’ house. The victim quickly walked down the hill toward the Holts; she appeared
to be “very anxious,” stressed, and “[t]ense,” and was limping and holding her side. The
victim testified that she told the Holts that the Defendant had “put his hands on” her, that
she was pregnant and bleeding, and that the Defendant was harassing her. The Defendant
stood in the street and told the Holts that the victim was crazy and that the Defendant had
been speaking to the victim’s mother on the telephone. Ms. Holt went inside and called
the police; the recorded 911 call was played and reflected that the victim complained of
pain in her abdomen, neck, chest, and leg, as well as vaginal bleeding. The victim, who
was audibly upset in the recording, stated that the Defendant had held a knife to her neck.

        The Defendant left, and the victim indicated to the Holts that she was injured. Mr.
Holt opined that the victim seemed to be “in imminent danger,” and he felt a sense of
urgency based upon the victim’s request for help and her demeanor. Both Mr. and Ms.
Holt said that the victim was “disheveled,” though Mr. Holt denied noticing any redness in
her eyes, and Ms. Holt denied that the victim’s hair was wet or contained a sticky substance.
Ms. Holt stated that the victim mentioned wanting to call her family and not having access
to her telephone. The victim told Ms. Holt that the Defendant was her child’s father and
that he had put a knife to her neck. When asked whether the victim’s voice was raspy,
Ms. Holt stated that the victim’s “voice did seem tense at first” but that after they called
the police, all of them calmed down. The victim estimated that the entire incident lasted
“no more than two hours.”

        The victim went to the hospital, where it became apparent that she had bruising on
her neck, arms, and thighs. The victim’s medical records from the hospital indicated that
she had petechiae or hemorrhaging in both eyes, injuries to her clavicles, and an abrasion
to the “side of [her] lower neck” that measured four centimeters by three centimeters; the
victim denied that she had any injuries before the incident.

       The victim testified that after the incident in this case, she received calls from a jail,
but that she did not accept them; she noted that “a lot of people” called her from jail. She
denied receiving any emails from the Defendant.



                                              5
        The victim denied that the Defendant was abusive or that he had “put his hands on”
her previously. She opined that the Defendant had “the biggest heart ever” and averred
that the incident “just happened.”

        Mr. Green testified on the Defendant’s behalf that the victim never told him that she
and the Defendant were having relationship troubles. However, Mr. Green acknowledged
that he was not present when the incident in this case occurred. He noted that he drove
the victim to the preliminary hearing and heard a portion of her testimony, although she
would not discuss the incident with him in private. Mr. Green stated that he “stayed out
of it because [he] really didn’t know what happened.”

        Mr. Green testified that the Defendant called him from jail and asked Mr. Green to
reach out to the victim, although he did not recall whether the Defendant asked him to
prevent the victim from testifying in court. After refreshing his recollection with the audio
recording of a jail telephone call,5 Mr. Green acknowledged his voice on the recording but
stated that he did not remember the conversation. Mr. Green further acknowledged that
in the recording, the Defendant asked him to talk to the victim, but he averred that he never
tried to persuade her “one way or the other[.]” He admitted that in another telephone
recording, the Defendant “sound[ed] like” he “asked [Mr. Green] to basically take care of
his problem” and “[d]o whatever it took even if it meant to pay off [the victim] so she
wouldn’t show up at a trial[.]” Mr. Green agreed that he and the Defendant had been
friends for several years, but he denied that he would do “whatever it [took]” to keep the
Defendant out of trouble. The State introduced as evidence Mr. Green’s criminal record,
which included multiple felonies. Mr. Green denied pressuring or bribing the victim in
response to the Defendant’s requests. The jail telephone calls were played for the trial
court.

        The trial court found relative to Count 1, aggravated kidnapping, that although the
Defendant was “without any doubt whatsoever” guilty of aggravated kidnapping resulting
in bodily injury, he had been indicted for aggravated kidnapping involving the intent to
commit serious bodily injury. The court found that the evidence did not establish that the
Defendant intended to inflict serious bodily injury on the victim, finding that although the
strangulation could have led to serious bodily injury, the Defendant had “total control” of
the situation for several hours and his intent was to keep the victim there. The court found
the Defendant guilty of the lesser-included offense of false imprisonment.

       Relative to Count 2, aggravated assault, the trial court noted that the statute required
strangulation or attempted strangulation and that no physical visible injury was required.

5
  The compact disc containing the recorded calls included in the record did not function. However, the
trial testimony about the content of the conversation is adequate for purposes of our review.

                                                  6
The court credited the victim’s testimony about the strangulation, finding that the
Defendant knew that he could impede the victim’s ability to breathe by placing his arm
across her neck. The court also found that the petechiae in the victim’s eyes were caused
by the strangulation and not by her vomiting before the incident. The court found the
Defendant guilty of aggravated assault by strangulation.

       The trial court found that the Defendant was not guilty in Count 3, aggravated
assault using the knife, finding that the evidence only established that the Defendant held
the knife to his own neck and that the knife was never used in an “assaultive manner”
toward the victim. The court found that the Defendant was not guilty of any lesser-
included offenses and dismissed Count 3.

        At the sentencing hearing, Davidson County Corrections Officer Justin Kubasti
testified regarding an April 3, 2020 incident in which the Defendant assaulted Officer
Kubasti and another corrections officer after returning to the jail from a medical
appointment; during the altercation, the Defendant attempted unsuccessfully to wrap his
arm around Officer Kubasti’s neck in a “guillotine chokehold.”

      Metro Nashville Police Officer Rodney Phipps testified that on December 26, 2018,
he and thirty officers served the Defendant’s arrest warrants. The Defendant hid in the
back of the trailer and refused to come out until a SWAT team entered and removed him.

        The presentence report was entered as an exhibit and reflected that the forty-two-
year-old Defendant had previous convictions in Tennessee and Texas for two misdemeanor
thefts, felony theft, possession of drug paraphernalia, criminal trespass, three assaults, and
possession of forgery tools. It was noted that a felony probation violation had been filed
on January 8, 2019, as a result of his arrest in this case. The Defendant admitted to using
alcohol and marijuana occasionally; he also tested positive for cocaine and marijuana in a
November 2018 drug screen. The Strong-R Assessment indicated that the Defendant was
a high risk for violence; he was rated as having high needs relative to
“Attitudes/Behaviors,” “Aggression,” “Residential,” “Family,” and “Employment.” The
Defendant reported having eight children, five of whom were minors; the Defendant denied
that he paid any child support.

       Angelina Doss, the Defendant’s aunt, testified that she helped raise the Defendant
until he was about ten years old, when he moved to Texas with his mother. The
Defendant’s trailer was a gift from his father, and Ms. Doss knew that the Defendant had
previously worked laying carpet. Ms. Doss communicated with the Defendant once or
twice per month before the incident. Ms. Doss described the Defendant as an outgoing
person who loved his family. She stated that the Defendant had four or five children, some
of whom lived in Tennessee. Ms. Doss was not aware that the Defendant had a criminal

                                             7
history. She averred that the Defendant had familial support for transportation and
payment of any fines.

       The trial court also noted that several family members had submitted letters on the
Defendant’s behalf, which were received as a collective exhibit. The family members
generally averred that the Defendant had a good heart and came from a good family; other
than the Defendant’s mother, the family members were generally cousins, aunts, and
uncles. Many of the family members indicated that they had not seen the Defendant for
some time, and it was unclear where the family members lived and how often they had
contact with the Defendant. The Defendant’s mother wrote that she wanted the Defendant
to take an anger management class.

        The trial court stated that it considered the evidence at trial and the sentencing
hearing, the presentence report, including the Strong-R assessment, mitigating and
enhancement factors, arguments regarding alternative sentencing, the nature and
characteristics of the criminal conduct, statistical information from the Administrative
Office of the Courts regarding sentencing practices for similar offenses, the character
letters submitted on the Defendant’s behalf, the Defendant’s potential for rehabilitation and
treatment, and the statutory purposes of sentencing. The court found that the Defendant
was a Range I, standard offender and noted that the average Range I sentence for
aggravated assault was forty-eight to forty-nine months.

        Relative to enhancement factors, the trial court found that the Defendant had a
previous history of criminal convictions in addition to those necessary to establish his
offender classification. Tenn. Code Ann. § 40-35-114(1). The court noted that the
Defendant was convicted of three assaults in Austin, Texas in the 1990s, as well as trespass,
driving with a suspended license, possession of unlawful drug paraphernalia, misdemeanor
theft, and felony theft in Davidson County. The court also applied enhancement factor
(13), that the Defendant was on probation at the time he committed the offenses. Tenn.
Code Ann. § 40-35-114(13). The court declined to find that the victim was particularly
vulnerable due to her age and noted that the victim was employed around the time of the
incident. Tenn. Code Ann. § 40-35-114(4) The court noted the presence of a knife
during the incident, but gave it “very little weight” because the Defendant never acted
aggressively toward the victim with the knife. The court found that no mitigating factors
applied.

        Relative to alternative sentencing, the trial court found that the Defendant had no
mental or physical condition that would prevent him from successfully completing an
alternative sentence. The court noted that the Defendant’s work and educational history
reflected “little evidence that he’s made use of any skills that he may have” and that
considering the Defendant’s age, his lack of work history was “a very negative reflection

                                            8
on his ability to serve an alternative sentence.” The court found that although the
Defendant’s family were “hard-working, God-fearing, family-oriented people,” the court
did not “see any of that” in the Defendant.

       The trial court found relative to the Defendant’s character and social history that
notwithstanding the victim’s positive remarks about the Defendant, the facts of the case
spoke to the Defendant’s character; the court noted the Defendant’s “motivation to have a
young woman for his mate” and the position of influence that arose from the age disparity
between the victim and the Defendant. The court found that the Defendant was not doing
“much in life other than hanging around the trailer and having a good time with his friends.”
The court concluded that the Defendant’s social history contained “nothing . . . that [was]
positive in nature.”

        The trial court found that it did not know where the Defendant’s family lived or how
much they were in a position to help him. The court noted that the Defendant had “gone
in a different direction in lifestyle” than his family and that the Defendant had not “shown
behavior indicative of the way he was raised.” The court expressed doubt about how much
influence the Defendant’s family would have on him.

       The trial court found that the Defendant had previously violated probation twice,
noting that the Defendant violated probation and “picked up” another violation before the
court hearing regarding the first violation. The court stated that the Defendant had never
successfully completed probation. The court acknowledged that the Defendant had
admitted to marijuana and alcohol use, which did not “seem to be significant.”

       The trial court found relative to measures necessary to reduce the likelihood of
future criminal activity that the Defendant needed to work, which “seem[ed] to evade his
grasp.” The court noted that the Defendant’s record of criminal activity included new
arrests and institutional write-ups; the court found that the Defendant’s “physical
altercation” with the correction officers was contrary to the “lack of aggression that he and
his family present[ed.]” The court stated that it made no finding about the Defendant’s
candor because he did not testify at trial or at the sentencing hearing.

       The trial court found relative to the responsibility the Defendant demonstrated in
providing emotional support to any immediate family or dependents that the Defendant
had never been married and had eight children, although no information was provided
regarding the Defendant’s involvement with his children. The court noted that this factor
did not “reflect positively” on him. The court considered the effects of the Defendant’s
conduct on the victim and found that although the incident still affected the victim, it had
not caused her “any type of disability.” The court found that if the Defendant were the


                                            9
father of the victim’s child, he could mitigate the consequences of his actions by “fulfilling
his responsibilities as a father.”

        The trial court acknowledged that sentences involving incarceration were prioritized
for convicted felons who “commit the most severe offenses possessing criminal histories
evincing a clear disregard for the laws and morals of society and who show a failure of past
efforts of rehabilitation.” The court recognized that the sentence imposed should be the
least severe measure necessary to achieve the purpose for which it was being imposed and
should be no greater than that deserved for the offense committed.

       Relative to the length of the Defendant’s sentence in Count 2, aggravated assault
involving strangulation, the trial court found that the Defendant should be sentenced to five
years as a Range I, standard offender. The court continued, “Since he has . . . two months
short of a calendar year [in jail credit], the [c]ourt is going to sentence him to five years –
sentence him to time served on that five years, place him on five years of supervised
probation.” Shortly thereafter, the following exchange occurred:

       [DEFENSE COUNSEL]: We just weren’t sure about Your Honor’s
       statement, five years time served. Are you saying suspend all but time
       served?

       THE COURT: Yeah. Suspend all but time served.

       [DEFENSE COUNSEL]: So four years probation. One year—

       THE COURT: No. Still five years probation.

       [DEFENSE COUNSEL]: Okay. So it’s not a split [confinement], you’re
       saying. Understood.

After the court briefly addressed the sentence in Count 1, the prosecutor asked the court,
“And then the probation will be only for Count 2?” The court responded, “Yeah, for five
years,” and affirmed that the sentence in Count 1 was to be served in incarceration.

       Relative to Count 1, false imprisonment, the court imposed a concurrent sentence
of eleven months, twenty-nine days in incarceration. The court ordered the Defendant to
be screened for eligibility for the Day Reporting Center and noted that the Defendant
needed to address his employment status and anger management issues. The Defendant
filed no motion for a new trial and timely appealed his sentence.




                                            10
                                        ANALYSIS

       The Defendant’s sole issue on appeal is whether the trial court abused its discretion
in Count 2, aggravated assault involving strangulation, by setting the length of the
Defendant’s sentence at five years. The State responds that no abuse of discretion
occurred.

        The Sentencing Reform Act was enacted in order “to promote justice” by ensuring
that every defendant “be punished by the imposition of a sentence justly deserved in
relation to the seriousness of the offense.” Tenn. Code Ann. § 40-35-102. In order to
implement the purposes of the Sentencing Reform Act, trial courts must consider several
sentencing principles. The sentence imposed for an offense “should be no greater than
that deserved for the offense committed” and “should be the least severe measure necessary
to achieve the purposes for which the sentence is imposed.” Tenn. Code Ann. § 40-35-
103(2), (4). Thus, before a trial court imposes a sentence upon a convicted criminal
defendant, it must consider: (a) the evidence adduced at the trial and the sentencing hearing;
(b) the presentence report; (c) the principles of sentencing and arguments as to sentencing
alternatives; (d) the nature and characteristics of the criminal conduct involved; (e)
evidence and information offered by the parties on the enhancement and mitigating factors
set forth in Tennessee Code Annotated sections 40-35-113 and 40-35-114; (f) any
statistical information provided by the Administrative Office of the Courts as to Tennessee
sentencing practices for similar offenses; (g) any statement the defendant wishes to make
in the defendant’s own behalf about sentencing; and (h) the result of the validated risk and
needs assessment conducted by the department and contained in the presentence report.
Tenn. Code Ann. § 40-35-210(b).

       As a preliminary matter, defense counsel cites to State v. Gomez, 163 S.W.3d 632,
653-64 (Tenn. 2005), cert. granted, judgment vacated, 549 U.S. 1190 (2007), for the
proposition that this court’s standard of review in sentencing is to “determine if the
sentences were imposed in violation of a ‘clear and unequivocal rule of law.’” The quoted
language is not relevant here because it deals with a case in which the defendants’
sentencing issue was not properly preserved and consequently was analyzed only for plain
error. Id. at 649-650. In this case, the Defendant has appropriately preserved his issue
for plenary review.

        In State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012), our supreme court held that
when an accused challenges the length and manner of service of a sentence, this court
reviews the trial court’s sentencing determination under an abuse of discretion standard
accompanied by a presumption of reasonableness. Accordingly, this court will uphold the
trial court’s sentencing decision “so long as it is within the appropriate range and the record
demonstrates that the sentence is otherwise in compliance with the purposes and principles

                                            11
listed by statute.” Id. 709-10. Moreover, under such circumstances, appellate courts may
not disturb the sentence even if we had preferred a different result. See State v. Carter,
254 S.W.3d 335, 346 (Tenn. 2008). The burden of showing that a sentence is improper is
upon the appealing party. See Tenn. Code Ann. § 40-35-401, Sentencing Comm’n Cmts.;
see also State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001).

       The Defendant contends that the court erred by sentencing the Defendant to more
than the statistical average of four years for a Class C felony, arguing that the court failed
to take into account the victim’s positive remarks about his character and that “nothing in
the record” justified the court’s choosing a longer sentence. The Defendant notes that “the
evidence at [t]rial, and the sentencing hearing, were, but for the crimes, mostly positive
things about the [Defendant].” The Defendant also asserts that the court should have
applied several mitigating factors, stating the following:

               The facts surround[ing] the incident were that the [Defendant] was
       having an extended argument with the [v]ictim about her continuing to live
       at his residence . . . . [The victim] refused to leave and when she refused to
       vacate the parties started throwing food at each other until the matter broke
       down into further physical altercations . . . . Any [D]efendant who was
       being assaulted with food by a trespasser, who refused to leave, creates a
       strong provocation on that [D]efendant. Tenn. Code Ann. [§] 40-35-113(2)
       [(“The defendant acted under strong provocation.”)].

         Firstly, the record reflects that the Defendant did not request the application of any
mitigating factors during the sentencing proceedings, and he raises this argument for the
first time on appeal; consequently, his issue in this regard has been waived. Tenn. R. App.
P. 36(a) (“Nothing in this rule shall be construed as requiring relief be granted to a party
responsible for an error or who failed to take whatever action was reasonably available to
prevent or nullify the harmful effect of an error.”). Secondly, we note without further
comment that the Defendant misstates the evidence when he avers that the victim refused
to leave the trailer; the only testimony regarding the incident was that of the victim, who
clearly stated numerous times that the argument arose from her desire to leave and that the
Defendant physically prevented her from doing such.

       At any rate, the misapplication or failure to apply a mitigating or enhancement factor
are not grounds for this court to reverse a sentence so long as the trial court’s sentence
otherwise complies with the purposes and principles of sentencing. See State v. Fusco,
404 S.W.3d 504, 546 (Tenn. Crim. App. 2012) (quoting Bise, 380 S.W.3d at 706-07) (“So
long as there are other reasons consistent with the purposes and principles of sentencing,
as provided by statute, a sentence imposed by the trial court within the appropriate range

                                            12
should be upheld.”). Here, the trial court carefully considered the purposes and principles
of sentencing, determined that two enhancement factors and no mitigating factors applied,
and concluded that an in-range sentence of five years was appropriate. The record amply
supports the court’s imposition of an above-average in-range sentence: The Defendant
had a substantial criminal history, including three prior convictions for assault; he was on
probation at the time he committed the offenses in this case; and his Strong-R assessment
rated him as a high risk for violence. We note that the court acted with restraint and
deference to the legislature’s stated priority of reserving prison space for the worst
offenders by granting the Defendant yet another opportunity for probation—based upon
the Defendant’s previous violations of probation, his poor social history and character, and
his assessed risk to reoffend, the court would have been well within its discretion to deny
alternative sentencing. The Defendant is not entitled to relief on this basis.

       In addition, although the judgment in Count 1, false imprisonment, contains a hand-
written notation reading “time served,” the judgment form box for pretrial jail credit has
not been completed on either judgment form. On remand, the judgments should be
amended to include the dates between which the Defendant accrued jail credit.


                                     CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed and the case remanded for the entry of amended judgments.



                                                  _________________________________
                                                      D. KELLY THOMAS, JR., JUDGE




                                           13